Case 3:21-cv-12246-FLW-TJB Document 7 Filed 07/12/21 Page 1 of 1 PageID: 233



                                         Elliot M. Hirsch
7 Saxony Drive ● Oakhurst, NJ 07755 ● 917-750-0418(Fax)718-376-1525 ● Elliothirschlaw@gmail.com

July 12 ,2021

Clerk of the Court
United States District Court of New Jersey

                               Hirsch V. Beda Et Al – Case number: 3:21-cv-12246-FLW-TJB

Dear Clerk of the Court:

        I submit this letter as advised to me by a Mr. John. I am formally requesting for the Court
to issue the summons for this complaint. Thank you.

                                                                                      Respectfully,

                                                                                  Elliot M. Hirsch
